Title: To Thomas Jefferson from Samuel Harrison Smith, 14 September 1808
From: Smith, Samuel Harrison
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washgton. Sept. 14. 1808
                  
                  In compliance with your instructions I have caused 150 Copies of the Answer relative to the Embargo to be printed. They will be made up in one packet, and consigned to the evenig’s Mail.
                  I am with great and unfeigned respect
                  
                     Sa. H. Smith
                     
                  
               